Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 2, 2021                                                                                       Bridget M. McCormack,
                                                                                                                  Chief Justice

  161521 & (45)(46)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 161521
                                                                     COA: 347184
                                                                     Jackson CC: 18-004024-FH
  JONATHAN WAYNE McPHERSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 14, 2020
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the judgment of the Court of Appeals. We
  REMAND this case to the Jackson Circuit Court for an evidentiary hearing pursuant to
  People v Ginther, 390 Mich 436 (1973), regarding whether the defendant’s trial counsel
  rendered constitutionally ineffective assistance by: (1) failing to object under MRE
  404(b) to the prosecutor’s questions during the cross-examination of the defendant, see
  People v Wilder, 502 Mich 57 (2018); (2) presenting a diminished capacity defense, see
  People v Carpenter, 464 Mich 223, 241 (2001); and (3) failing to investigate and pursue
  an insanity defense based on the defendant’s post-traumatic stress disorder. The motion
  to remand and motion to expand the record are DENIED.

        We further ORDER the Jackson Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint
  counsel to represent the defendant.

        We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 2, 2021
         t0526
                                                                                Clerk